Exhibit 99.1 Digimarc Reports First Quarter 2017 Financial Results Beaverton, Ore. — April 26, 2017 — Digimarc Corporation (NASDAQ: DMRC) reported financial results for the first quarter ended March 31, 2017. First Quarter 2017 Financial Results Revenue for the first quarter of 2017 totaled $6.1 million compared to $5.6 million in the same quarter a year-ago. The increase was primarily due to higher service revenue. Operating expenses for the first quarter of 2017 totaled $10.2 million compared to $8.9 million in the first quarter of 2016. The increase was primarily due to higher investments in sales, marketing, and engineering as the company continues to address important opportunities in market development and delivery for Digimarc Discover and Digimarc Barcode. Operating loss for the first quarter of 2017 totaled $6.4 million compared to an operating loss of $5.5 million in the same quarter a year-ago. The higher operating loss was primarily due to higher operating expenses. Net loss for the first quarter of 2017 totaled $6.2 million or $(0.61) per diluted share, compared to a net loss of $5.4 million or $(0.64) per diluted share in the first quarter of 2016. At quarter-end, cash, cash equivalents and marketable securities totaled $56.2 million, compared to $60.5 million at December 31, 2016. Conference Call
